DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Applicant Argues:Applicant respectfully submits that the various devices disclosed in the cited references fail to render the claimed invention obvious. None of the cited references, alone or in combination, disclose the device as recited in clarified independent claim 1 save for impermissible hindsight.

Examiner’s Response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Applicant Argues:McNabb discloses a cartridge which contains detergent tablets and a housing defining a storage unit having a plurality of rows of the detergent tablets. This cartridge has a sloping floor such that the tablets in the storage unit drop under gravity towards the transport station. However, in patentable contrast to the claimed invention, the whole cartridge, as disclosed in [0014] of McNabb is what is removable. The Figures of McNabb clearly disclose that the cartridge is a single unit and is not composed of separable components. McNabb therefore does not disclose a cartridge with two parts, a storage unit and a dispensing unit, that are releasably attached to each other. McNabb also does not teach, disclose or suggest a cartridge in which one part can remain attached to the dishwashing machine while a second storage component, containing dishwashing tablets, can be removed and replaced with a new storage component or could have additional storage components. A person of ordinary skill in the art, on reading McNabb, will not have any guidance or motivation to modify the disclosed devices to have two separable components, nor any teaching or suggestion to look to any of the other cited references which do disclose potentially separable components, save for impermissible hindsight.

Examiner’s Response:Examiner notes that making parts separable or one is an obvious skill known to one of ordinary skill in the art.

Applicant Argues:
Applicant also respectfully disagrees that the claimed pierceable membrane is taught, suggested, or disclosed in any of the cited references, alone or in combination.

As a preliminary matter, Applicant submits that the seal used in the McNabb cartridge is covering the transfer port. See McNabb, [0025]-[0029] and [0048]. The transfer port is patentably distinct from the claimed storage component. Furthermore, this seal, as discussed in [0048] and shown in Figure 3D, is a deformable seal with slits that the tablets are pushed through, not a pierceable membrane that is cut in order for the tablets to exit the storage component. None of the teachings of Mills, Delgado, and Winn cure the deficiencies of McNabb to render the claimed invention obvious, as none of these references teach, disclose or suggest a pierceable membrane covering the opening of the storage unit as recited in claim 1.

Applicant submits that the teachings of Bartur and Lund do not cure the deficiencies of McNabb, Mills, Delgado, and Winn, as these references do not teach, disclose or suggest the pierceable membrane covering the opening of the storage unit as recited in claim 1. Bartur is completely silent on the closure being a pierceable membrane.

Examiner’s Response:In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant Argues:
Lund discloses a patentably distinct closure that is not a pierceable membrane. Instead, Lund discloses a closure that is formed from extensions of the sides of the hopper or container that are sealed together. See Lund, e.g., [0056], stating that “One sealable structure is indicated at 118 and includes generally triangular extensions 120, 122, 124, and 126 extending from respective sides 110, 112, 114, and 116. Another sealable structure is indicated at 128 and includes generally rectangular extensions 130, 132, 134, and 136, which extend from sides 110, 112, 114, and 116, respectively... Yet another sealable structure is indicated as an extension 144 from the side 116. The instant sides and extensions are formed by fold lines such as creases 146 in the embodiment depicted. However, the instant sides and extensions can be defined by other methods as well. Other methods suitable for defining the instant sides and extensions in some embodiments include “slit (cut) scoring” or “nick scoring” disclosed and described in U.S. Pat. No. 5,651,734, hereby incorporated by reference.” (emphasis added). See also Lund [0065], describing another embodiment of a closure with extensions that have blunt ends.

When describing how these closures are sealed in Figs. 6A and 6B, Lund [0059] teaches that “first end 160 is closed by folding the material extensions 120, 122, 124, and 126 inwardly and sealing the closed extensions with a sheet material with adhesive backing such as tape 164. The sealant tape may preferably have a polymer, foil, or paper based substrate. The tape functions [sic] to provide a seal of high integrity that easily and fully or substantially splits open when engaged with a piercing opener rather than stretching for example. In the embodiment depicted, the extensions 120, 122, 124, and 126 will generally abut each other when folded inwardly to better close the instant container.” (emphasis added)

Fig. 11 of Lund depicts how the closures are opened, and the process is described in [0068] and [0073]. The configuration of the opener forces the extensions of the sides of the hopper apart when the opener pierces the first end, and then, when the opener retracts, it “engage[s] the flaps [extensions] and...pull[s] the flap downwardly and outwardly to the “open” position.” Lund, [0073].

One of ordinary skill in the art, on reading these sections of Lund describing the closure, would immediately recognize that this closure is patentably distinct from the pierceable membrane recited in claim 1. Indeed, the closure described in Lund requires a multistep operation in which the opener is advanced into the interior of the hopper such that it can engage with the extensions to pull them downward, extending out of the hopper, for the material stored in the hopper to be able to exit.

The claimed pierceable membrane does not require a multistep method to pierce the membrane such that the tablets are able to exit the storage module and enter the dispensing module. See, e.g., [0035] of the Application as published.

Examiner’s Response:Examiner notes that Lund pierces a tape (membrane) in order to open a device.  Lund as well is capable of piercing closure flaps (also can be a membrane as claimed in claim 1).

Applicant Argues:
Applicant further notes that the cartridge recited in claim 1 determines when the detergent tablets are dispensed into the washing machine. See, e.g., [0006] and [0036] of the Application as published. In other words, detergent tablets are directly dispensed into the washing machine by the claimed cartridge at the proper time in the washing program.


None of the other cited references disclose a device that can dispense tablets directly into the washing machine. McNabb, for example, discloses that the detergent tablets are released into the dispensing chamber of the washing machine, and then the washing machine opens the door of the dispensing chamber to allow the tablets to enter the machine. See McNabb, [0050].

Examiner’s Response:Examiner notes that the chamber is a part of the washing machine, thus, is the washing machine.

For the reasons stated above, the claims stand rejected as presented.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the dispensing module comprises at least one hook for an attachment to a corresponding lip in a drawer of the washing machine….and optionally wherein the dispensing module comprises recesses configured for mating with one or more features in the drawer or the dispensing module is an interference fit within the drawer of the washing machine.”

Examiner does not understand what is intended to be claimed within the claim.  Applicant’s specification describes “The dispensing module 2 has a hook 14 for an attachment to a corresponding lip in the drawer D of the washing machine. A similar hook may be present on the opposite side. Alternatively, a number of other engaging features maybe provided which will mate with corresponding features in the drawer D. These may include recesses in the dispensing module 2, or the dispensing module 2 being an interference fit within the drawer.”  Examiner notes that the specification does not provide for a hook and lip in and a recess or interference fit as an option (including both).  Examiner notes that the specification appears to state that you can have one or the other and not both, whereas the claim appears to claim both as a possible embodiment.  Examiner does not understand what is intended by the combination as claimed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2002/0117511 – hereinafter McNabb) in view of Mills et al. (US 2013/0213998 – hereinafter Mills), Delgado et al. (US 2015/0359412 – hereinafter Delgado), James Winn (US 7,461,763 – hereinafter Winn), and Virgil Lund  (US 2005/0232731 – hereinafter Lund).
Re Claims 1, 2, 6, 9, and 14:
McNabb discloses dispensing mechanism for dispensing tablets of a washing product into a washing machine, the dispensing mechanism comprising: a storage module (4) containing a plurality of the tablets (10); a dispensing module (at 18) for selectively dispensing the tablets (10) from the storage module (4) (see Fig. 1), and a sensor in communication with a controller (see paragraph [0033]), the storage module having an opening (24) in its lowermost surface and an inclined floor (14) to cause the tablets (10) to move towards the opening (24) under gravity (see Fig. 2) and expelled from the dispensing module (18) into the washing machine (washing chamber which is a part of the washing machine) (see Figs. 1-5), the control configured to dispense a certain number of tablets in response to one or more of: a signal from a washing machine controller; a user input; a size of wares in the washing machine; and a washing machine program (see paragraph [0033]), but fails to teach wherein the storage module is configured to releasably attach to the top of the dispensing module, and the dispensing module having a screw dispenser and a motor to selectively rotate the screw dispenser to convey tablets from a position beneath the opening to an outlet opening via which the tablets are expelled from the dispensing module and into the washing machine, and wherein the dispensing module comprises at least one hook for an attachment to a corresponding lip in a drawer of the washing machine, wherein the opening in the storage module is provided with a closure that comprises a pierceable membrane and the dispensing module is provided with a piercing element to pierce the membrane, and optionally wherein the dispensing module comprises recesses configured for mating with one or more features in the drawer or the dispensing module is an interference fit within the drawer of the washing machine.


Mills teaches wherein a storage module (108, 110) is configured to releasably attach to a top of a dispensing module (102), and the dispensing module (102) having a screw dispenser (204) and a motor (300) to selectively rotate the screw dispenser (204) to convey (products) from a position beneath the opening (156) to an outlet opening (206) via which the (products) are expelled from the dispensing module (102) (see Figs. 1-24).  Re Claim 9: Mills teaches a battery to provide power to the motor (see paragraph [0061]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb with that of Mills to provide an alternative rotary dispensing arrangement for parts as known within the art, while also allowing a device to be interchangeable to increase the flexibility of the device and parts for changing or maintenance by making the storage portion separable from the dispensing module.

Delgado teaches wherein a dispensing module (60) comprises at least one (latched)  for an attachment to a corresponding drawer of a washing machine, and optionally wherein the dispensing module comprises recesses configured for mating with one or more features in the drawer or the dispensing module is an interference fit within the drawer of the washing machine (see Figs. 3A-3D and 21A and see paragraphs [0050 and 0108]). Re Claim 2: Delgado further in view teaches wherein a mechanism can be placed into a drawer (90) of a washing machine (see Fig. 5 and paragraph [0053]) (see Figs. 1-26).  Re Claim 14: Delgado teaches wherein the motor (552) is powered by the power supply (electrically coupled 50) of the washing machine (see paragraph [0103]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb in view of Mills with that of Delgado to protect a dispensing unit during a dispensing process.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb with that of Mills and Delgado to provide secure connection for a dispensing unit to a machine.

Winn teaches a hook (106) for attachment to a corresponding lip (at 102) (see Fig. 3) and additionally a storage module (20) is configured to releasably attach to a top of a dispensing module (50), and the dispensing module (50) having a screw dispenser (14) (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb with that of Mills, Delgado, and Winn to provide and alternative secure connection for a dispensing unit to a machine base.  

Lund teaches wherein an opening in the storage module is provided with a closure comprises a pierceable membrane (at 164) and a dispensing module (104, 174) is provided with a piercing element (196) to piece the membrane (see Figs. 1 and 11) (see Figs. 1-21).  Re Claim 6: Lund teaches wherein the piercing member (196) is in the form of a raised edge (see Fig. 10) surrounding an opening (see Figs. 6a-8b and 17).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb in view of Mills, Delgado, Winn and Bartur with that of Lund to allow for contents of a protected container to remain protected until they are placed in operational condition.



Further Re Claim 11:
McNabb discloses wherein the tablets are sized to require several per washing cycle (see paragraph [0012]).  


Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Mills, Delgado, Winn, and Lund and further in view of Meir Bartur  (6,004,020 – hereinafter Bartur).
Re Claims 10 and 13:McNabb in view of Mills, Delgado, Winn, and Lund teaches the device of claim 1, but fails to teach wherein a dispensing mechanism is configured to be connectable to a remote device.  

Bartur further in view teaches wherein a dispensing mechanism is configured to be connectable to a remote device (see col. 2 line 49 to col. 3 line 27).  Re Claim 13: Bartur teaches at least one additional storage module (at 80), wherein each storage module has an associated dispensing module (at 90), and wherein each storage module contains a different product (see Figs. 1-18) (Examiner notes the combination would be capable of providing multiple unit as suggested by Bartur in comparisons with McNabb and Mills and that McNabb and Mills teach the specifics of storage module and dispensing module).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb in view of Mills, Delgado, Winn, and Lund with that of Bartur to protect contents of a storage container prior to its usage, monitor a dispensing device usage for compliance purposes, and increase capacity of a dispensing device.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of McNabb in view of Mills, Delgado, Winn, and Lund and further in view of Michael Anderson  (US 2008/0125704 – hereinafter Andersson).
Re Claims 7:McNabb in view of Mills, Delgado, Winn, and Lund teaches the device of claim 6, but fails to teach wherein the raised edge extends further on one side of the opening than an opposing side so as to provide a progressive cutting effect on the membrane.  

Andersson further in view teaches wherein a raised edge (at 12) extends further on one side of an opening than an opposing side so as to provide a progressive cutting effect on a membrane (see Figs. 4 and 5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb in view of Mills, Delgado, Winn, and Lund with that of Andersson to provide a change in shape by way of design choice as commonly known within the art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of McNabb in view of Mills, Delgado, Winn, and Lund and further in view of Sidawi et al.  (US 2018/0043048 – hereinafter Sidawi).
Re Claims 7:McNabb in view of Mills, Delgado, Winn, and Lund teaches the device of claim 6, but fails to teach wherein the raised edge extends further on one side of the opening than an opposing side so as to provide a progressive cutting effect on the membrane.  

Sidawi further in view teaches wherein a raised edge (at 111, at 112) extends further on one side of an opening than an opposing side so as to provide a progressive cutting effect on a membrane (110) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb in view of Mills, Delgado, Winn, and Lund with that of Sidawi to provide a change in shape by way of design choice as commonly known within the art.

Claims 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Mills, Delgado, Winn, and Lund and further in view of Boyer et al. (5,884,806 – hereinafter Boyer).
Re Claims 8, 15, and 16:McNabb in view of Mills, Delgado, Winn, and Lund teaches the device of claim 1, but fails to teach a sensor to detect the number of tablets which have actually been dispensed.  

Boyer further in view teaches a sensor configured to detect the number of tablets which have actually been dispensed (see col. 2 lines 1-15).  Re Claims 15 and 16: Boyer teaches wherein the sensor comprises an optical sensor, an IR sensor, or a contact sensor (see col. 7 lines 14-29 – connected to microprocessor).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb in view of Mills, Delgado, Winn, and Lund with that of Boyer to reliably recognize the dispensing conditions of a device for optimal performance.  (Examiner further notes that Mills also teaches the use of optical sensors).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Mills, Delgado, Winn, and Lund and further in view of Richard P. Laskey (3,081,267 – hereinafter Laskey).
Re Claim 12:McNabb in view of Mills, Delgado, Winn, and Lund teaches the device of claim 11, but fails to teach wherein each tablet has volume of between 800 and 2500 mm3.  

Laskey further in view teaches wherein each tablet has volume of between 800 and 2500 mm3 (see col. 2 lines 38-65).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb in view of Mills, Delgado, Winn, and Lund with that of Laskey to provide a particular product as seen fit for a particular purpose.  Examiner further notes that one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Mills, Delgado, Winn, and Lund and further in view of Aquilonius et al. (US 2011/0295416 – hereinafter Aquilonius).
Re Claim 17:McNabb in view of Mills, Delgado, Winn, and Lund teaches the device of claim 1, but fails to teach wherein the sensor is configured to determine when the storage module is empty.

Aquilonius further in view teaches wherein the sensor is configured to determine when the storage module is empty (see claim 6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb in view of Mills, Delgado, Winn, and Lund with that of Aquilonius to reliably recognize the dispensing conditions of a device for optimal performance.  (Examiner further notes that McNabb teaches detecting when substantially empty see paragraph [0034]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651